Order entered June 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00338-CV

                            FSC ENTERPRISES, LLC, Appellant

                                               V.

                           DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-11-40912

                                           ORDER
       We GRANT appellees’ June 19, 2013 unopposed second motion for an extension of time

to file a brief. Appellees shall file their brief on or before July 29, 2013. We caution appellees

that no further extension will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE